DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2014/0180068; hereinafter Spencer), in view of Henneken et al. (WO 2016/008690; hereinafter Henneken), in view of Stewart (US 2014/0052119).
 Regarding claim 1, Spencer discloses a catheter orienting markers.  Spencer shows a system (see abstract), comprising: an ultrasound imaging device for imaging within a body of a patient (see fig. 1 and 5A; see par. [0032]), comprising: a flexible elongate member configured to be inserted into the body of the patient (see fig. 1; par. [0029]); an imaging assembly disposed at a distal portion of the flexible elongate member (see fig. 5A; par. [0032]), the 

The Examiner notes that it’s well known in the art that ultrasound transducer would require electronic components configured to perform an electrical function associated the array imaging elements, but Spencer does not explicitly disclose plurality of electronic components are mounted on a surface of a circuit board.  Furthermore, Spencer fails to explicitly state that the plurality of electronic components is radiopaque. 
Henneken discloses ultrasound transducer arrangement.  Henneken teaches electronic components configured to perform an electrical function associated the imaging elements and mounted on a surface of a circuit board (see 132 and 134 in fig. 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized electronic components configured to perform an electrical function associated the array of imaging elements and mounted on a surface of a circuit board in the invention of Spencer, as taught by Henneken, to provide the transducer with control signals and to process the response signals. 


	Stewart discloses a catheter design.  Stewart teaches electronic component that can be radiopaque (see par. [0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Spencer and Henneken to replace the radiopaque marker and use electronic component that is radiopaque, as taught by Stewart, to provide electronic component that is suited for use in catheters that must be located within and navigated through a patient’s body without needing to use separate and additional radiopaque markers. 
	Regarding claim 2, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows plurality of electronic components comprises passive components (see par. [0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using passive components in the invention of Spencer and Stewart, as taught by Henneken, to protect the various circuits from fluctuations in the supply voltage. 
	Regarding claim 3, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the plurality of electronic components comprises capacitors (see 132 and 134 in fig. 4 and 6).

	Regarding claim 4, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the circuit board disposed adjacent to the array of imaging elements (see 132 and 134 in fig. 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the circuit board disposed adjacent to the array of imaging elements in the invention of Spencer and Stewart, as taught by Henneken, to provide the transducer with control signals and to process the response signals. 

Regarding claim 5, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the array of imaging elements comprises an outward surface (see fig. 6 and 8) and an inward surface (see fig. 6 and 8), and the system further comprises: an integrated circuit adjacent to the inward surface of the array of imaging elements (see fig. 6 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the array of imaging elements comprises an outward surface and an inward surface , and the system further comprises: an integrated circuit adjacent to the inward surface of the array of imaging elements  in the invention of Spencer and Stewart, as taught by Henneken, to provide the transducer with control signals and to process the response signals. 

Regarding claim 6, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the integrated circuit comprises a first surface and a second surface opposite the first surface (see fig. 6 and 8), wherein the first surface of the integrated circuit is coupled to the array of imaging elements (see fig. 6 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having  the integrated circuit comprises a first surface and a second surface opposite the first surface, wherein the first surface of the integrated circuit is coupled to the array of imaging elements in the invention of Spencer and Stewart, as taught by Henneken, to provide the transducer with control signals and to process the response signals. 

Regarding claim 7, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the imaging assembly further comprises an acoustic backing material comprising a first surface and a second surface opposite the first surface (see fig. 6 and 8), wherein the second surface of the integrated circuit is coupled to the first surface of the acoustic backing material (see fig. 6 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the imaging assembly further comprises an acoustic backing material comprising a first surface and a second surface opposite the first surface, wherein the second surface of the integrated circuit is coupled to the first surface of the acoustic backing material in the invention of Spencer and Stewart, as taught by Henneken, in order to insulate the ultrasound transduce cells.

Regarding claim 8, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows an interconnect board in communication with at least one of the array of imaging elements or the integrated circuit (see 130 in fig. 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an interconnect board in communication with at least one of the array of imaging elements or the integrated circuit in the invention of Spencer and Stewart, as taught by Henneken, to provide the transducer with control signals and to process the response signals.

Regarding claim 9, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the interconnect board is in contact with an acoustic backing material of the imaging assembly (see 130 in fig. 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the interconnect board in contact with an acoustic backing material of the imaging assembly in the invention of Spencer and Stewart, as taught by Henneken, to provide the transducer with control signals and to process the response signals and in order to insulate the ultrasound transduce cells.
Regarding claim 10, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the integrated circuit is configured to control array of imaging elements (see page 11, lines 5-6). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the integrated circuit is configured to control array of imaging elements in the invention of Spencer and Stewart, as taught by Henneken, to provide the transducer with control signals and to process the response signals and in order to insulate the ultrasound transduce cells.

Regarding claim 11, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows a radiographic imaging unit (see par. [0050]; fig. 8) configured to obtain a radiographic image of the ultrasound imaging device within the body of the patient (see par. [0009], [0011]; [0050]); and a computing device in communication with the imaging unit and configured to determine an orientation of the imaging assembly based on the radiopaque pattern in the radiographic image (see par. [0009], [0011]; [0050]; see fig. 2A).
Regarding claim 13, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows co-register imaging data obtained by the ultrasound imaging device and the radiographic image based on the determined orientation of the imaging assembly (see par. [0040], [0051]).
Regarding claim 14, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows the computing device is configured to output the co-registered imaging data and the radiographic image to a display (see par. [0040], [0051]; see fig. 8).
Regarding claim 15, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows superimposing the imaging data on a corresponding location in the radiographic image base on the co-registering (see par. [0040], [0051]).

Regarding claim 16, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows wherein the ultrasound imaging device is an intra-cardiac echocardiography device (see par. [0032]).

Regarding claim 17, Spencer discloses a catheter orienting markers.  Spencer teaches receiving, at a computing device in communication with a radiographic imaging unit, a radiographic image representative of an ultrasound imaging device positioned within the patient body (see par. [0009], [0011], [0040], [0050]; fig. 8), the ultrasound imaging device comprising, at a distal portion of a flexible elongate member (see fig. 1 and 5A), an array of imaging elements (see par. [0032]); radiopaque markers (see fig. 2A) comprises a non-symmetrical radiopaque pattern at the distal portion of the flexible elongate member (see fig. 2A), the non-symmetrical radiopaque pattern configured to indicate an orientation of the imaging assembly (see par. [0009], [0011]; [0036], [0050]; see fig. 2A ); and determining by the computing device, an orientation of the ultrasound imaging device using the non-symmetrical radiopaque pattern in the radiographic image (see par. [0009], [0011]; [0050]; see fig. 2A).
The Examiner notes that it’s well known in the art that ultrasound transducer would require electronic components configured to perform an electrical function associated the array imaging elements, but Spencer does not explicitly disclose plurality of electronic components are mounted on a surface of a circuit board.  Furthermore, Spencer fails to explicitly state that the plurality of electronic components is radiopaque. 
Henneken discloses ultrasound transducer arrangement.  Henneken teaches electronic components configured to perform an electrical function associated the imaging elements and mounted on a surface of a circuit board (see 132 and 134 in fig. 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized electronic components configured to perform an electrical function associated the array of imaging elements and mounted on a surface of a circuit board in the invention of Spencer, as taught by Henneken, to provide the transducer with control signals and to process the response signals. 

The Examiner notes that the plurality of electric component disclosed by Henneken are comprised of metal parts which would make them radiopaque, but Henneken does not explicitly state that the electric component are radiopaque.  
	Stewart discloses a catheter design.  Stewart teaches electronic component that can be radiopaque (see par. [0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Spencer and Henneken to replace the radiopaque marker and use electronic component that is radiopaque, as taught by Stewart, to provide electronic component that is suited for use in catheters that must be located within and navigated through a patient’s body without needing to use separate and additional radiopaque markers. 

Regarding claim 18, Spencer, Henneken, and Stewart disclose the invention substantially as described in the 103 rejection above, furthermore, Spencer shows superimposing an image of the patient body obtained by the ultrasound imaging device on the received radiographic image based on the determined orientation of the ultrasound imaging device (see par. [0040], [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793